              Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS,
                             SAN ANTONIO DIVISION


REBECCA REYNA                              §
Plaintiff,                                 §
                                           §
v.                                         §      CIVIL ACTION NO._5:20-cv-00305_
                                           §
NORTH AMERICAN                             §
DEVELOPMENT BANK                           §
Defendant.                                 §


              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Plaintiff REBECCA REYNA, and files this Plaintiff’s Original

Complaint and Jury Demand, complaining of NATIONAL DEVELOPMENT BANK,

hereinafter referred to as “Defendant” or “NAD”, and would respectfully show unto the Court

as follows:

                                            I.
                                         PARTIES

     1. Plaintiff, REBECCA REYNA, is a natural person who resides in San Antonio in the

        State of Texas, within the Western District of Texas, San Antonio Division.

     2. Defendant NATIONAL DEVELOPMENT BANK, is a foreign for-profit corporation

        doing business in San Antonio, Texas, which is in the Western District of Texas, San

        Antonio Division. Defendant may be served by certified mail, return receipt to its

        Managing Director, Calixto Mateos-Hanel at: 203 South St. Mary’s, Ste. 300, San

        Antonio, Texas 78205. A request for waiver of summons will first be issued.

                                         II.
                                VENUE & JURISDICTION



                                                                                          1
        Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 2 of 10




3. Defendant is an international development bank involved in commercial activity and

   located in San Antonio, Texas and is subject to liability and the jurisdiction of this

   Court. Jurisdiction on the claim and involving liability is based on commercial activity

   with a sufficient nexus to the United States. See 28 U.S.C. §§ 1603, 1605(a)(2).

   Moreover, the claim and litigation is “based upon” either the commercial activity itself

   or acts performed in connection with the commercial activity.          See § 1605(a)(2).

   Defendant is not subject to the immunities provided under the International

   Organizations Immunities Act of 1945, 59 Stat. 669, which grants international

   organizations a set of privileges and immunities, such as immunity from search and

   exemption from property taxes, which do not apply in this case. See 22 U.S.C. §§

   288a(c), 288c; see also Jam v. International Finance Corporation, 139 S.Ct. 759 (2019).

4. Plaintiff’s claims arise under federal statute and state law.          This Court has

   jurisdiction over the claim because Plaintiff has asserted a claim arising under federal

   law, Title VII of the Civil Rights Act of 1964, as amended, codified under Title 42

   U.S.C. Section 2000e et. seq., and pursuant to supplemental jurisdiction under

   Chapter 21 of the Texas Labor Code.

5. This Court has jurisdiction to hear the merits of Plaintiff’s claims due to the federal

   question raised pursuant to the federal statutes cited above. Plaintiff brings claims

   under federal and state law.

6. Venue is proper in the Western District of Texas, San Antonio Division, because the

   events or omissions forming the basis of the suit occurred in this District. Venue is

   proper in this Court in that the Defendant conducts business within the division.

7. As of the time of filing, damages are within the jurisdictional limits of the court.

8. All claims are brought under federal statute and state law.

                                          III.
                                                                                          2
        Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 3 of 10




                                  JURY DEMAND

9. Plaintiff hereby tenders payment for and demand for trial by jury

                                       IV.
                          MISNOMER / MISIDENTIFICATION

10. In the event that any parties are misnamed or are not included herein, it is Plaintiff’s

   contention that such was a Amisidentification,@ Amisnomer@ and/or such parties

   are/were Aalter egos@ of parties named herein. Alternatively, Plaintiff contends that

   such Acorporate veils@ should be pierced to hold such parties properly included in the

   interest of justice.

                                      V.
                               BACKGROUND FACTS

11. It is against federal and state law to harass an employee because of the person’s sex.

   Harassment may include unwelcome sexual advances, requests for sexual favors, and

   other verbal or physical harassment of a sexual nature.

12. It is further unlawful to retaliate against an employee for participating in a protected

   compliant process.

13. On or about October 2017, Defendants hired Plaintiff as an office assistant. Plaintiff’s

   duties include front desk reception, kitchen and breakroom maintenance, order of

   office supplies, and procurement requests, among others.

14. In late 2017, NAD’s Chief Executive Officer, Alex Hinojosa, began sexually harassing

   Plaintiff. Hinojosa subjected Plaintiff to forced sexual contact, groping, and

   inappropriate remarks of a sexual nature.

15. Because Hinojosa threatened Plaintiff with termination, Plaintiff complied with his

   demands.




                                                                                          3
        Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 4 of 10




16. On or about July 2018, Plaintiff began to refuse sexual contact from Hinojosa. Despite

   her refusal, Hinojosa continued to subject Plaintiff to a sexually hostile work

   environment with unlawful groping, continued harassment, and sexual remarks.

17. Hinojosa discouraged Plaintiff from reporting his conduct to Defendant, stated that

   Defendant’s attorney “has my back”, and that Defendant would not believe Plaintiff.

18. Then, on or about May 2019, Defendant’s general counsel, Lisa Roberts, confronted

   Plaintiff about the “relationship” with Hinojosa. Defendant instructed Plaintiff to

   “avoid the CEO”.

19. Following the meeting with Defendant, Hinojosa confronted Plaintiff, shook his finger

   at her and shook his head stating, “Bad girl”. Plaintiff’s immediate supervisor and

   Human Resources officer, Diana Rojas, observed Hinojosa confront Plaintiff. Plaintiff

   reported Hinojosa’s the sexual harassment, but Rojas did not act.

20. Hinojosa proceeded to call and text Plaintiff throughout that weekend and beyond. In

   voice messages, Hinojosa warned Plaintiff, “I told you not to say anything”, “I want to

   know who spoke to you”, “You have to tell them we’re just friends”, etc. Hinojosa also

   threatened to contact Plaintiff’s ex-spouse to interfere with custody of her minor son.

21. The following week, Plaintiff turned over Hinojosa’s harassing text and voicemail

   messages to her supervisor and Human Resources officer, Rojas and Defendant’s

   general counsel, Lisa Roberts.

22. On or about July 2019, Defendant subjected Plaintiff to a six-hour long interrogation

   by an outside law firm. Plaintiff was not represented by counsel, nor was she told she

   could obtain counsel prior to the interrogation.     Plaintiff later learned Hinojosa

   resigned from NAD.




                                                                                         4
         Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 5 of 10




 23. On or about July 26, 2019, Defendant’s acting CEO, Calixto Mateos, and general

    counsel, Lisa Roberts, summoned Plaintiff to a meeting and placed her on a one-year

    probation period for allegedly not reporting her harasser’s unlawful conduct.

 24. Plaintiff was told she would not be eligible for promotion, bonuses, or a pay increase

    for the duration of her probation period. At the conclusion of the meeting, general

    counsel Roberts told Plaintiff, “At least you have your job”, and instructed Plaintiff to

    take off the rest of the day.

 25. It is considered unlawful retaliation to reprimand an employee or subject them to an

    adverse employment action such as a one-year probation period following a protected

    complaint of unlawful discrimination and harassment.

 26. Plaintiff reported Hinojosa’s unlawful conduct to her immediate supervisor and

    Human Resources officer, Diana Rojas, and to Defendant’s general counsel, Lisa

    Roberts. After subjecting Plaintiff to a six-hour interrogation and immediately after

    Plaintiff’s reports of sexual harassment, discrimination, and sexually hostile work

    environment, Defendant retaliated against Plaintiff by taking a materially adverse

    action against her.

                               VI.
   DISCRIMINATION, RETIALIATION AND WRONGFUL TERMINATION
BASED ON SEX IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
           1964 and THE TEX. LABOR CODE ' 21.051, et seq.

 27. Prior to her termination, Plaintiff faithfully served Defendant in her capacity as

    employee and faithfully performed all duties expected of her. The acts committed by

    the agents, servants and/or employees of the Defendant in discriminating against and

    wrongfully terminating Plaintiff based on her sex and based on the complaints made

    by her of sex discrimination all constitute violations of Title VII of the Civil Rights Act

    of 1964 and the Tex. Labor Code ' 21.051, et seq., including '' 21.051, 21.101, 21.125,

                                                                                             5
        Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 6 of 10




   and any other applicable provisions.

28. As a result of Defendant’s discrimination and unlawful retaliatory actions, the

   Plaintiff has suffered, and will continue to suffer actual damages in the form of lost

   wages, past and future, and lost employment benefits.

29. Others outside of Plaintiff’s protected class were not treated similarly, being treated

   more favorably than Plaintiff.

                               VII.
                   DISCRIMINATION BASED ON SEX
             UNDER CHAPTER 21 OF THE TEXAS LABOR CODE

30. The evidence will demonstrate:

       a. Plaintiff belongs to a protected class based on sex;

       b. Plaintiff was qualified for her position; and

       c. Plaintiff was subjected to adverse employment action(s).

                              VIII.
RETALIATION BASED ON SEX IN VIOLATION OF TITLE VII OF THE CIVIL
   RIGHTS ACT OF 1964 and THE TEXAS LABOR CODE § 21.051, et seq.

31. The evidence will demonstrate:

       a. Plaintiff engaged in a protected activity (including, but not limited to, making

          complaints of, participating in, and opposing discrimination);

       b. Plaintiff was subjected to adverse employment action(s); and

       c. There is a causal connection between the protected activity and Defendant’s

          adverse action.

32. Prior to her termination, Plaintiff faithfully served Defendant in her capacity as an

   employee and faithfully performed all duties expected of her. The acts committed by

   the agents, servants, and/or employees of Defendant in retaliating against Plaintiff

   based on her opposition to sexual harassment and discrimination by Defendant’s CEO


                                                                                         6
        Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 7 of 10




   constitutes violations of Title VII of the Civil Rights Act of 1964 and the Texas Labor

   Code § 21.051, et. seq.

33. Plaintiff opposition to and sex discrimination led to Plaintiff’s termination.

34. Plaintiff’s complaints to her immediate supervisor and Human Resources officer,

   Rojas, Defendant’s general counsel, Lisa Roberts, and acting CEO, Calixto Mateos,

   resulted in retaliation and her wrongful termination.

35. Plaintiff herein contends Defendant generally violated the spirit and intent of the

   Texas Labor Code in that Defendant retaliated against Plaintiff and wrongfully took

   an adverse employment action against Plaintiff after her complaints of and sex

   discrimination and retaliation, opposition to discrimination and participation in the

   complaint process.

36. The evidence will also show that Defendant’s reason for taking adverse employment

   actions against Plaintiff’s employment are pretextual.

37. As a result of Defendant’s unlawful sexual harassment and discrimination, Plaintiff

   has suffered compensatory damages by reason of emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

   damages.

38. Defendant’s alleged non-discriminatory, legitimate reason for placing Plaintiff on

   probation lacks credence.

                                            IX.

                             RESPONDEAT SUPERIOR

39. Employees involved in the discrimination described herein were at all times

   employees, agents, or representatives of the Defendant company and were at all times

   acting in the course and scope of that employment. Accordingly, Defendant is liable



                                                                                        7
            Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 8 of 10




   for such conduct under the doctrine of Respondeat Superior.

                                          X.
                                       DAMAGES

40. Plaintiff sustained the following damages as a result of the actions and/or omissions

   of Defendant described hereinabove:

       a. All reasonable and necessary Attorneys’ fees incurred by or on behalf of
          Plaintiff;

       b. Back pay from the date that Plaintiff was terminated and interest on the back
          pay in an amount sufficient to compensate Plaintiff as the Court deems
          equitable;

       c. Pecuniary losses;

       d. All reasonable and necessary costs incurred in pursuit of this suit;

       e. Expert fees as the Court deems appropriate;

       f.    Front pay in an amount the Court deems equitable and just to make Plaintiff
             whole;

       g. Pre and Post judgment interest as allowed by law and punitive damages;

       h. Mental anguish in the past;

       i.    Mental anguish in the future; and

       j.    Loss of benefits, promotional opportunities, and job status.

                                      XI.
                             ADMINISTRATIVE FILINGS

41. Plaintiff dually filed her original verified complaint with the EEOC and the TWCCRD.

   Thereafter, Plaintiff received a “Notice of Suit” from the EEOC, giving Plaintiff notice

   of her right to sue Defendant within 90 days of its receipt. Plaintiff timely files her

   lawsuit.

42. Both the 180 day and the 300 day periods of time have passed since the filing of her

                                 TWCCRD and EEOC charges.

                                                                                         8
             Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 9 of 10




                                              XII.

                                    ATTORNEY FEES


   43. Defendant=s conduct as described in this petition and the resulting damage and loss

       to Plaintiff has necessitated Plaintiff retaining counsel. Therefore, Plaintiff seeks all

       reasonable and necessary attorney fees authorized under Title VII and the Texas

       Labor Code in this case which would include at least the following:

            a. Preparation and trial of the claim, in an amount the jury deems reasonable;

            b. Post-trial, pre-appeal legal services, in an amount the jury deems reasonable;

               and

            c. An appeal to the Court of Appeals, in an amount the jury deems reasonable;

               and

            d. Post-judgment discovery and collection in the event execution on the judgment

               is necessary, in an amount the jury deems reasonable.

                                        XIII.
                                  PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be

cited to appear and answer herein; that upon a final hearing hereof, a judgment be rendered

for Plaintiff for damages set out above in an amount the jury deems reasonable under the

circumstances, along with costs of court, and both post and prejudgment interest as allowed

by law, attorneys= fees and for such other and further relief to which Plaintiff may be justly

entitled.




                                                                                              9
Case 5:20-cv-00305 Document 1 Filed 03/12/20 Page 10 of 10




                               Respectfully Submitted,

                               PONCIO LAW OFFICES
                               5410 Fredericksburg Road, Suite 109
                               San Antonio, Texas 78229-3550
                               Telephone:(210) 212-7979
                               Facsimile:(210) 212-5880

                               BY:   /s/ Lorna R. Griffin

                               ADAM PONCIO
                               STATE BAR NO. 16109800
                               salaw@msn.com
                               ALAN BRAUN
                               STATE BAR NO. 24054488
                               abraun@ponciolaw.com
                               LORNA R. GRIFFIN
                               STATE BAR NO. 24109947
                               lgriffin@ponciolaw.com

                               ATTORNEYS FOR PLAINTIFF




                                                                 10
